DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive.
	 Note: Examiner has cited to the PGPub US 2020/0230856 for citations to the instant invention. Pages refer to Applicant Arguments/Remarks 

Applicant’s arguments appear to be on the following grounds:
Applicant disagrees that Okochi (US 2016/0082504) anticipates Claim 1 in that it teaches that “…the display displays a plurality of operating points indicating positions of the first mold, the second mold or the mold clamping mechanism relative to time or process from the beginning of the injection molding operation, and line segments connecting the plurality of operating points and the first and second image information are displayed on the operating points.”  
1) pp. 5-7.  Applicant argues that Okochi discloses that when setting images of mold clamping, injection and a plasticization process are arranged so as to be connected to each other in the display history, these can be alternately exchanged using scrolling and while viewing setting conditions of the mold clamping process, it is possible to reduce a load on a setting operation of a user (paragraph [0024]).

In the present invention, the operator can easily compose a flow of the production process and relatively freely create a production process suitable for a production condition (instant invention, paragraph [0091] because, in described examples of the present invention, the operator places icons corresponding to the operations of the molds or the mold clamping drive mechanism in the injection molding operation on the chart in the icon display area by “drag and drop” (instant invention paragraph [0054]).
These arguments are not persuasive for the following reasons:
1) Applicant has indicated differences in the displaying function of the display element of the injection molding machine as to operating points indicating position of the various parts of the mechanism as to time or process by means of “drag and drop.” 	However, Examiner maintains that the prior art reference, Okochi, still meets Claim 1 under 35 U.S.C. § 102 (a) (1) because the display, which is configured to display first and second image information and does so by a position set by an operator and displays a plurality of operating points relative to time or process, has the same structure configured to perform substantially the same function (Okochi, paragraph [0116] and see possible customization paragraph [0082]).
	Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see specification examples: line 28, page 23 to line 30, page 23) In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

Applicant’s further arguments appear to be on the following grounds:
2) pp. 7-8.  Applicant argues that the Examiner interprets that the description “operating points” and “the first and second image information are displayed on the operating points” in Claim 1 corresponds to the description “setting images of a mold clamping process, an injection process, and a plasticization process” in [0024] of Okochi. 
However, these operating points are displayed for example, in the production flow display area A11 of Fig. 5 and indicate the positions of the molds 11, 12 or the movable platen – 4 relative to the time or process. 
Moreover, Examiner interprets that “line segments” corresponds to the description “setting images…so as to be connected to each other in the display history …” (Okochi, paragraph [0024]). However, the line segments in Claim 1 connect, for example, two adjacent operating points in the production flow of Fig. 5 (instant invention paragraph [0064]).
These arguments are not persuasive for the following reasons:
2) Examiner maintains that Okochi discloses a display of a plurality of operating points indicating positions of the first mold, the second mold or the mold clamping relative to time or process from the beginning of the injection molding operation – see paragraph [0115].  
Examiner further maintains that Okochi also discloses that these “setting images” can encompass the display of “line segments” as recited in Claim 1 – (Okochi, paragraph [0078] …where two display images are synchronized and connected to each other). See Fig. 7 Trend List below (paragraph [0015] where “…it is possible to comprehend many continuous operation data values such as a trend list or operation condition values in which the entire balance is important at a glance….”).
			
    PNG
    media_image1.png
    760
    963
    media_image1.png
    Greyscale


Moreover, Okochi discloses that these images or setting values are at least in one embodiment closely related to each other in a series of mechanical operations (paragraph [0080]). 
Moreover, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okochi (US 2016/0082504).
Regarding Claim 1, Okochi anticipates an injection molding machine comprising:
 a mold clamping mechanism configured to perform mold clamping (Fig. 1 paragraph [0047], [0048] injection molding machine – 1 mold clamping unit – 11) or mold opening by moving at least one of a first mold and a second mold (Fig. 1 paragraph [0049] stationary platen – 12 movable platen – 13 to which a movable mold (not shown) is attached); 
an injection device configured to inject a resin into a cavity between the clamped first mold and second mold (Fig. 1 paragraph [0049] a molten resin is injected from the plasticizing unit – 15 to a cavity formed between the movable mold and the fixed mold); 	a storage configured to store (Fig. 1 paragraph [0055] control device – 20 storage unit 20b) first and second operation information indicating an operation of the first or second mold (paragraph [0081] …connection procedure and the layout of the 
a display which is configured to display the first and second image information (Fig. 1 paragraph [0073] display unit – 29 first display area – 31 and the second display area – 32 image information referred to as a first display image – P1 and image information may be referred to as a second display image – P2), and displays at least one of the first and second image information at a position set by an operator (paragraph [0073] images displayed …by a scroll instruction according to the operation of the user…); and 
a controller configured to instruct an operation indicated by the first or second operation information associated with at least either the first or second image information displayed on the display (Fig. 1 paragraph [0078] when the scroll instruction is applied to the first display image displayed on the first display area – 31 and the second display image displayed on the second display area – 32, two display images vertically adjacent to each other are synchronized and connected to each other), or to execute processing by the system program, wherein 
the first and second operation information is information about an injection molding operation according to a first or second production condition (paragraph [0080]  
the display displays a plurality of operating points indicating positions of the first mold, the second mold or the mold clamping mechanism relative to time or process from the beginning of the injection molding operation, and line segments connecting the plurality of operating points (Fig. 13 paragraphs [0052] [0063]…processes are performed in order…mold clamping process..; display images of mold clamping process) and 
the first and second image information are displayed on the operating points (paragraphs [0024] [0116]…when setting images of a mold clamping process, an injection process, and a plasticization process are arranged so as to be connected to each other in the display history, if a setting image of the mold clamping process is locked, setting images of two processes of the injection process and the plasticization process can be alternately exchanged using the scrolling…; it is possible to recognize the image displayed before or after the image displayed at the present time, specifically, in the present embodiment, the setting image of the “plasticization” or the setting image of the "mold opening and closing…).
Regarding Claim 6, Okochi anticipates all the limitations of Claim 1, and further discloses an injection molding machine wherein when executing the operations of the first and second operation information simultaneously, the first and second image information corresponding to the first and second operation information are displayed side by side (paragraph [0023] when the first display image and the second display image are displayed to be adjacent to each other, at least one of the selected first display image and the selected second display image can be locked so as not to be scrollable) on the operating point of a same time or same process on the display (paragraph [0101] the images which are required to be certainly displayed by the user at the present time are simultaneously displayed without performing the operation in which the user instructs the scrolling, and it is possible to rapidly perform the setting operation of the conditions.).
Regarding Claim 7, Okochi anticipates all the limitations of Claim 1, and further discloses an injection molding machine wherein when executing the operations of the first and second operation information successively, the first and second image information are displayed on two successive operating points on the display (paragraph [0078] two display images vertically adjacent to each other can be vertically scrolled and displayed in the state where two display images are synchronized and connected to each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okochi (US 2016/0082504) in view of Hillman (US 5,470,218).
Regarding Claim 2, Okochi discloses all the limitations of Claim 1 but is silent as to whether the first and second image information are icons. 
Hillman teaches an improved injection blow molding apparatus, which includes a process controller for operating the blow molding machine according to a set of processing parameters and includes a touch screen for inputting signals to the processor for commanding the process controller to adjust the processing parameters (abstract). 
Hillman further discloses that first and second image information can be icons indicating contents of the first operation information and the second operation information, respectively (2:65-3:6 the values of the selected processing parameters are displayed adjacent to the respective icons.), and the icons corresponding to the first and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okochi to incorporate the teaching of Hillman whereby an injection molding machine with a storage configured to store first and second operation information including first image information associated with the first operation information, and second image information associated with the second operation information as disclosed by Okochi, would also consider that this information can be icons indicating contents of the first operation and second operation information and these icons are arranged by dragging and dropping the icons by the operator, which can inherently be done by touch or by a mouse. 
One with ordinary skill in the art would be motivated to use these icons associated with operations and image information because this creates a touch screen which as a graphical user interface (GUI) more efficiently allows the user to interact with the processor without entering commands from a keyboard (5:59-63; 6:20-24).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okochi (US 2016/0082504) in view of Sampsell (US 2007/0200839).
Regarding Claim 3, Okochi discloses all the limitations of Claim 1 and while Okochi states that a sequence of images displaying a history of parameters from one generation to another can be stored (paragraph [0115]), it is silent that the sequence of first and second image information is arranged associated with first and second operation information. 

the controller executes operations or processing indicated by the first and second operation information associated with the first and second image information displayed on the display, in the sequence in which the first and second image information are arranged (paragraph [0007] method includes receiving image update data to be displayed on a display device comprising an array of bi-stable display elements, the image update data corresponding to a following image in a sequence of images and identifying pixels in the following image that differ from a preceding image in the sequence of images; see also claim 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Okochi to incorporate the teaching of Sampsell whereby the first and second image information of the disclosure of Okochi is arranged in a sequence by the operator or the controller executes operations or processing indicated by the first and second operation information associated with the first and second image information displayed on the display in a sequence in which the first and second image information are arranged, as disclosed by Sampsell. 

Regarding Claim 4, Okochi discloses all the limitations of Claim 1 including the operation of the mold clamping mechanism, an operation of the injection device or processing of retrieving the conditions of the operation and the image information associated with the operations, but does not disclose that the storage stores third to nth operation information and displays it in a sequence in which the third to nth image information are arranged by the operator or executed by a controller.
Sampsell discloses a method and system of the updating of displays in a sequence in which the first and second image information are arranged by the operator (paragraph [0069] see above). 
Sampsell further discloses a storage that stores third to nth operation information (n being an integer of not less than three) indicating an operation the display is a display, which is configured to display the third to nth image information, and 	displays the third to nth image information in a sequence in which the third to nth image information are arranged by the operator, and
 the controller executes operations or processing indicated by the third to nth operation information (paragraph [0048] It will also be appreciated that the timing, sequence, and levels of voltages used to perform row and column actuation can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Okochi to incorporate the teaching of Sampsell whereby the apparatus of Okochi whish stores operation information including that of the mold clamping mechanism, the injection device or processing of retrieving the conditions of the operations where this information stored as third to nth operation information (n being an integer of not less than three) would also go on to consider that the display is configured to display this third to nth image information in a sequence by the operator and the controller executed operations or processing indicated by the third to nth operation information associated with the third to nth image information displayed on the display, as taught by Sampsell. 
One with ordinary skill in the art would be motivated to do so because the stored set of image update data comprise information identifying only those pixels in the display that change from previous images in the sequence. Since the displaying device .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okochi (US 2016/0082504) in view of Matsuo (US 2008/0031992).
Regarding Claim 5, Okochi discloses all the limitations of Claim1, but does not disclose an operation of at least one of insertion or withdrawal of a core provided for the first or second mold or of an ejector pin configured to remove a product from the first or second mold and air blowing from a resin residue adhering to the first or second mold. 
Matsuo discloses a core operation setting device of an injection molding machine (abstract). 
Matsuo further discloses a toggle mechanism for mold clamping between the rear platen and the movable platen (Fig. 1 paragraph [0027] toggle mechanism – 5 rear platen – 2 movable platen – 3 and this toggle mechanism can be driven in rotation thereby closing, clamping and opening the molds – 6a and 6b, respectively).
 Matsuo teaches a first and second operation information by means of display information (paragraph [0032]) where the mold opening, halfway position and mold closing operation are displayed as well (Fig. 2 paragraph [0039] mold clamping apparatus – 10 halfway position – 42) and this includes a core operation setting screen associated with the mold opening (Fig. 2 paragraph [0045] core system – 1 insertion check set of mold opening completion position – 41) and closing operations (Fig. 4 paragraph [0055]  core removal check and core removal output end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Okochi to 
 One with ordinary skill in the art would consider this mechanism for insertion or withdrawal of the core because with this core assignment by the operation information provided results such that the operation of the core of an injection molding machine can be set precisely and easily in accordance with the forms of a mold and the core to be used (paragraph [0018]).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712